DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: base module, optical element, ball element in claims 1-20; metal member in claims 2-20; and coil element, movable module, hollow member, magnetic element in claim 9-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6-9, 12, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokichi (US Patent Pub. # 2020/0286658).
As to claim 1, Kokichi discloses an optical mechanism, comprising:
a base module (base 105), having a frame (cover 108), a substrate (second rolling plate 207) movably disposed in the frame (108), and an image sensor (image sensor 8) disposed on the substrate (207) (Para 24 and 26));
an optical element (lens body 7), movably connected to the base module (105), wherein light propagates through the optical element (7) to the image sensor (8) to generate a digital image (camera device 100) (Para 23); and
a ball element (four spherical bodies 31, 32, 33, and 34), disposed between the frame (108) and the substrate (207), whereby the image sensor (8) and the substrate (207) are movable relative to the frame (108) along a first axis (x or y axis) that is perpendicular to an optical axis (z axis) of the optical element (7) (Para 22, 24, and 29).
As to claim 2, Kokichi teaches wherein the base module (105) has a metal member (second yokes 21, 22, 23, and 24) embedded in the substrate (207), and the ball element (31, 32, 33, and 34) contacts the metal member (21, 22, 23, and 24) (Para 31).  Kokichi teaches the second yokes 21, 22, 23, and 24 are ferromagnetic bodies having the same size and shape as the first yokes 11, 12, 13, and 14 (Para 31).
As to claim 6, Kokichi teaches wherein the frame (108) is rectangular in shape and has a protrusion (yokes 11, 12, 13, and 14), and the ball element (31, 32, 33, and 34) is held between the metal member (21, 22, 23, and 24) and the protrusion (11, 12, 13, and 14) of the frame (108) (Para 28).
As to claim 7, Kokichi teaches wherein the protrusion (11, 12, 13, and 14) is located at a corner (four corners) of the frame (108) (Para 28).
As to claim 8, Kokichi teaches wherein the protrusion (11, 12, 13, and 14) has a recess (semi-circular shape) for receiving the ball element (31, 32, 33, and 34) (Para 28).
As to claim 9, Kokichi teaches wherein the base module (105) further has a coil element (four coil pieces 50a, 50b, 50c, and 50d) disposed on the substrate (207), and the optical mechanism (optical member driving device 9) further comprises a movable module (9) that has a hollow member (space between 105 and top of the optical member supporting device 99), a holder (optical member supporting device 99) movably disposed in the hollow member (space between 105 and top of 99) for holding the optical element (7), and a magnetic element (four magnet pieces 81, 82, 83, and 84) disposed on the hollow member (space between 105 and top of 99), wherein when the coil element (50a, 50b, 50c, and 50d) is energized by a current signal (predetermined electric current), the magnetic element (81, 82, 83, and 84) and the coil element (50a, 50b, 50c, and 50d) produce an electromagnetic force driving the substrate (207) and the image sensor (8) to move relative to the frame (108) along the first axis (x or y axis) (Para 21, 23, 24, 31, 50).
As to claim 12, Kokichi teaches wherein the base module (105) further has a coil element (four coil pieces 50a, 50b, 50c, and 50d) disposed on the substrate (207), and the optical mechanism (optical member driving device 9) further comprises a movable module (9) that has a hollow member (space between 105 and top of the optical member supporting device 99) and a magnetic element (four magnet pieces 81, 82, 83, and 84) disposed on the hollow member (space between 105 and top of the optical member supporting device 99), wherein the hollow member (space between 105 and top of the optical member supporting device 99) is movably connected to the frame (108), and the optical element (7) is movably received in the hollow member (space between 105 and top of the optical member supporting device 99), wherein when the coil element (50a, 50b, 50c, and 50d) is energized by a current signal (predetermined electric current), the substrate (207) and the image sensor (8) rotate around the optical axis (z axis) of the optical element (7) relative to the frame (108) (Para 21, 23, 24, 31, 46, 50).
As to claim 13, Kokichi teaches wherein when the coil element (50a, 50b, 50c, and 50d) is energized by the current signal (predetermined electric current), the substrate (207) and the image sensor (8) move along the first axis (x axis) and a second axis (y axis), wherein the second axis (y axis) is perpendicular to the first axis (x axis) and the optical axis (z axis) of the optical element (7) (Para 22 and 50).
As to claim 17, Kokichi teaches wherein the optical mechanism (optical member driving device 9) further comprises a cover (cover 106), a movable module (second rolling plate 207), and a shape memory alloy element (shape memory alloy or a piezoelectric element), the movable module (207) is connected to the base module (105) and has a hollow member (space between 105 and top of the optical member supporting device 99) for receiving the optical element (7), and the shape memory alloy element connects the frame to the cover, wherein when the shape memory alloy element (shape memory alloy or a piezoelectric element) is energized by a current signal (electromagnetic force), the movable module rotates around the optical axis (z axis) of the optical element (7) relative to the cover (106) (Para 21, 23, 24, 31, 46, 50, 62).
As to claim 18, Kokichi teaches wherein when the shape memory alloy element (shape memory alloy or a piezoelectric element) is energized by the current signal (electromagnetic force), the movable module (207) moves along the first axis (x axis) and a second axis (y axis), wherein the second axis (y axis) is perpendicular to the first axis (x axis) and the optical axis (z axis) of the optical element (7) (Para 22 and 62).
As to claim 19, Kokichi teaches wherein the optical mechanism (optical member driving device 9) further comprises a cover (cover 106), a movable module (second rolling plate 207), a coil element (four coil pieces 50a, 50b, 50c, and 50d), a roller (four spherical bodies 31, 32, 33, and 34), and a guiding member (cover 108), the movable module (207) has a hollow member (space between 105 and top of the optical member supporting device 99) and a magnetic element (four magnet pieces 81, 82, 83, and 84) disposed on the hollow member (space between 105 and top of the optical member supporting device 99), and the optical element (7) is movably disposed in the hollow member (space between 105 and top of the optical member supporting device 99), wherein the coil element (50a, 50b, 50c, and 50d) is disposed on an inner surface of the cover(106), the guiding member (108) is affixed to the hollow member (space between 105 and top of the optical member supporting device 99), and the roller (31, 32, 33, and 34) is disposed between the cover (106) and the guiding member (108), wherein when the coil element (50a, 50b, 50c, and 50d) is energized by a current signal (predetermined electric current), the movable module (31, 32, 33, and 34) moves relative to the cover (106) (Para 26, 31, 34, 46, 50)).
As to claim 20, Kokichi teaches wherein the guiding member (108) forms a groove (11, 12, 13, and 14) for receiving the roller (31, 32, 33, and 34) (Para 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokichi (US Patent Pub. # 2020/0286658) in view of Shao (US Patent Pub. # 2017/0171664).
As to claim 3, note the discussion above in regards to claims 1 and 2.  Kokichi does not teach wherein the substrate comprises plastic material, and the metal member is integrally formed with the plastic substrate in one piece by insert molding.  Shao teaches wherein the substrate (upper housing 11) comprises plastic material (plastic body), and the metal member (metal sheet 110) is integrally formed with the plastic substrate (11) in one piece by insert molding (injection molding) (Para 26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a upper housing as taught by Shao to the optical member driving device of Kokichi, to improve the radiant efficiency of the sound hole, increasing the size of the speaker unit concurrently, and improving acoustic performance (Para 5 of Shao).
As to claim 4, Kokichi teaches wherein the substrate (207) has an opening (21, 22, 23, and 24), the metal member (21, 22, 23, and 24) is exposed to the opening (21, 22, 23, and 24), and the ball element (31, 32, 33, and 34) is received in the opening (21, 22, 23, and 24) (Para 31).
As to claim 5, Kokichi teaches wherein the opening (21, 22, 23, and 24) has a width greater than the diameter of the ball element (31, 32, 33, and 34) (Para 31 and 36).

Claims 10, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kokichi (US Patent Pub. # 2020/0286658) in view of Park (US Patent Pub. # 2020/0241238).
As to claim 10, note the discussion above in regards to claims 1 and 9.  Kokichi does not teach wherein the base module further has a circuit board disposed on a bottom side of the substrate, and the image sensor is electrically connected to the circuit board.  Park teaches wherein the base module (second holder 800 and circuit board 190) further has a circuit board (circuit board) disposed on a bottom side of the substrate (first holder 600), and the image sensor (image sensor 810) is electrically connected to the circuit board (800) (Para 161 and 409).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second holder as taught by Park to the optical member driving device of Kokichi, to provide a lens moving apparatus capable of preventing magnetic-field interference between a drive magnet and a sensing magnet and improving the accuracy and reliability of AF operation, and to a camera module and an optical device each including the same (Para 4 of Park).
As to claim 11, Park teaches wherein the base module (base 210) further has a magnetic field sensor (position sensor 170) disposed through the substrate and electrically connected to the circuit board (190) for detecting a magnetic field of the magnetic element (magnets 1130-1 to 1130-4) (Para 161 and 167-169).
As to claim 14, Park teaches wherein the optical mechanism (lens moving apparatus 100) further comprises a movable module (housing 140 and body 190) that has a hollow member (140), a holder (bobbin 110) movably disposed in the hollow member (140) for holding the optical element, a coil (coil 120) disposed on the holder (110), and a magnetic element (magnet 130) disposed on the hollow member (140), wherein when the coil is energized by a current signal, the magnetic element (130) and the coil (120) produce an electromagnetic force driving the holder (110) and the optical element (lens barrel 400) to move relative to the hollow member (140) (Para 141, 146, and 400).
As to claim 15, Park teaches wherein the movable module (140 and 190) further has a first spring sheet (lower springs 160a and 160b) movably connecting the holder (110) to the hollow member (140) (Para 155).
As to claim 16, Park teaches wherein the movable module (140 and 190) further has a second spring sheet (upper elastic member 150) movably connecting the hollow member (140) to the frame (inner frame 151) (Para 72).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-16, and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 14-18 of copending Application No. 17/486061. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/28/2022